Citation Nr: 0413651	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-11 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left heel disorder, to include heel spurs and, if so, whether 
the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to October 
1975 and from May 1977 to December 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The Board remanded this claim in March 
2003 to schedule a hearing per the veteran's request.  The 
veteran testified before the undersigned at a hearing at the 
RO in August 2003.  

The issue of entitlement to service connection for a left 
heel disorder, to include heel spurs, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  In unappealed rating decisions in May and November 1997, 
the RO denied the veteran's claim of entitlement to service 
connection for a left heel disorder; in an unappealed January 
1999 rating decision, the RO declined to find that new and 
material evidence had been submitted to reopened the 
veteran's claim for service connection claim for left heel 
disorder, to include left heel spurs.

2.  Evidence received since the January 1999 rating decision 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for left heel disorder.  




CONCLUSION OF LAW

Evidence received since the January 1999 rating decision is 
new and material, and the claim for service connection for a 
left heel disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well- grounded claim and enhanced the notice and assistance 
to be afforded to claimants in substantiating their claims. 
VCAA 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. 5103 (West 2002)).  See infra.

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
mentioned in the Introduction, above.  The record on appeal 
is sufficient to resolve the matter as to whether the claim 
should be reopened.

II.	New and Material Evidence

The RO, in a decision dated in May 1997, denied the veteran's 
claim of entitlement to service connection for a left heel 
disorder.  The veteran's service records were unavailable at 
that time and the RO found that the condition was not shown 
to be treated in service for bone spurs of the left foot.  In 
a September 1997 letter, the RO advised the veteran that his 
service medical records were received and that his claim was 
reopened.  The RO, in a decision dated in November 1997, 
denied the veteran's claim of entitlement to service 
connection for a left heel disorder.  The RO found at that 
time that there was no evidence that a left heel spur was 
incurred in or aggravated during the veteran's period of 
service.  The veteran did not appeal the RO's decision, and 
it became final based upon the evidence then of record.

The evidence of record at the time of the November 1997 
rating decision that denied service connection for a left 
heel disorder included the veteran's service medical records.  
The records indicate that in September 1977, the veteran 
complained of a painful right foot that constantly hurt, 
especially while walking.  Clinical examination revealed a 
small abnormal growth on the anterior aspect of the foot 
diagnosed as a ganglion cyst.  An October 1977 clinical entry 
indicates the veteran complained of a painful left ankle.  On 
examination, there was point tenderness from the midline to 
the tibular protuberance under and around the heel that was 
diagnosed as a probable sprain with a need to rule out a bone 
bruise or compressed fracture.  A later dated record entry 
reflects that 3-layer moleskin was applied to the left heel.  
On a December 1978 medical history report, the veteran 
reported having a painful left heel with standing; when 
examined for separation at that time, a left heel disorder 
was not described.  

A November 1981 National Guard enlistment examination report 
indicates that the veteran had a left heel spur removed in 
August 1981.  Enlistment examination findings were normal.  

In September 1998, the RO received the veteran's request to 
reopen his claim.  Additional evidence associated with the 
reopened claim included outpatient medical records from 
Madigan Army Medical Center dated in July 1998.  The new 
medical evidence reflects that the veteran was seen with a 
swollen left foot and leg, possibly due to a bug bite, and 
diagnosed as lymphangitis.  The RO, in January 1999, declined 
to find that new and material evidence had been submitted to 
reopen the veteran's claim for service connection for a left 
heel disorder.  The RO found at that time that while new, the 
recently received medical evidence did not address the 
veteran's claim for a left heel disorder.  The veteran did 
not appeal the RO's determination and it became final.   

The January 1999 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
January 1999 decision that was the final adjudication that 
disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998). Evidence that 
is solely cumulative or repetitious in character will not 
serve as a basis for reconsideration of a previous decision. 
Moreover, Hodge stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge at 1363.

As noted above, the recently enacted VCAA contains extensive 
provisions modifying procedures for the adjudication of all 
pending claims. Of significance in the present matter, is 
language in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)). Since the veteran's request to reopen his claim 
was filed in December 2000, the regulations in effect prior 
to August 29, 2001 are for application. Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

An application to reopen the veteran's claim was received by 
the RO in December 2000.  The evidence received since the 
January 1999 rating decision includes VA medical records 
dated in December 2000 and January 2001 and the veteran's 
oral testimony.  The medical records demonstrate that the 
veteran complained of left heel pain and show objective 
evidence of a 2 centimeter left medial hypertrophic scar on 
the left heel.  The December 2000 medical record indicates 
that the diagnosis was left plantar fascia enthesopathy.  The 
January 2001 record diagnosed the veteran as having left 
plantar fasciitis with possible radiculopathy.  

In discussing the December 2000 VA medical record in the 
March 2001 rating decision, the RO essentially conceded that 
the veteran had a current left heel disorder, but determined 
not to reopen the claim without evidence of left heel 
treatment in service or an etiological relationship between 
the current left heel disorder and service.

At his August 2003 Board hearing, the veteran testified that 
an October 1977 service medical record clearly noted that he 
received treatment for a layer moleskin of his left heel in 
an October 1977 clinical note.  A review of the veteran's 
service medical records corroborates his testimony.  

As noted above, the veteran has asserted that he has 
residuals of a left heel disorder that had its origin during 
his period of active service.  Service medical records 
describe his October 1977 treatment for a layer of moleskin 
on his left heel.  The evidence received since the January 
1999 RO decision consists of VA medical records dated in 
December 2000 and January 2001 indicating that the veteran 
complained of left heel pain and had a left heel scar, and 
his oral testimony, that are new and do bear directly on the 
question of whether the veteran has a left heel disorder due 
to service.  In the Board's opinion, this evidence provides a 
more complete picture of the veteran's disability and its 
origin, and thus does bear directly and substantially upon 
the specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material and we may reopen the veteran's claim of entitlement 
to service connection for a left heel disorder.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits under laws administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A (West 2002).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left heel disorder is 
reopened and, to this extent, the appeal is granted.


REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002).  VA has published regulations 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board notes that the veteran testified that the service 
medical record dated in September 1977 incorrectly cited 
complaints of right foot pain and diagnosis of ganglion cyst 
of the right foot.  According to the record, the cyst was 
removed.  The veteran testified that his left foot had the 
ganglion cyst and that his left foot had the scar from the 
cyst removal.  The veteran's testimony may be corroborated by 
the December 2000 VA medical record that notes a 2-centimeter 
scar on his left foot.  However, there is no etiological 
opinion determining whether the veteran's current left heel 
disorder, including any spurring or scarring, is related to 
his left heel problems in service.  In the interest of due 
process and fairness, the Board believes the veteran should 
be afforded a VA examination.  VA's duty to assist the 
veteran includes obtaining a thorough and contemporaneous 
examination in order to determine the nature, etiology, and 
extent of the veteran's disabilities.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Furthermore, the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 regarding this matter.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since January 2001.  The RO 
should then request all pertinent medical 
records from these medical providers, if not 
already of record.

3.	The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left heel disorder, to include 
heel spurs, found to be present.  All 
necessary tests and studies should be 
conducted and all clinical findings reported 
in detail.  The examiner is asked to determine 
whether the veteran has a left heel disorder 
consistent with removal of a ganglion cyst in 
the left foot.  If the veteran has a diagnosed 
left heel disorder, is it as least as likely 
as not ((i.e., at least a 50-50-probability) 
that the veteran's diagnosed left heel 
disorder is related to the findings noted in 
the service medical records in September and 
October 1977 (assuming that the record 
referred to the left, not the right, foot) or 
whether such a relationship or etiology is 
unlikely (i.e., less than a 50-50 
probability)?  If arthritis is diagnosed, the 
examiner should opine as to whether the 
condition became manifest within the one-year 
presumptive period after service and whether 
any diagnosed left heel arthritis is at least 
as like as not, or unlikely to be related to 
the veteran's 1977 heel disorder.  A complete 
rationale should be provided for all opinions 
offered.  The veteran's claims file should be 
made available to the examiner prior to the 
examination and the examination report should 
indicate if the medical records were reviewed.  

4.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a 
left heel disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the May 2001 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise 
notified.  The veteran has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D. J. Drucker
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



